Citation Nr: 1738234	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a post-operative trunk scar.

3.  Entitlement to service connection for status post sigmoid colon resection.

4.  Entitlement to service connection for status post colostomy.

5.  Entitlement to an acquired psychiatric disorder, to include adjustment disorder.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for bilateral lower extremity neuropathy.

8.  Entitlement to service connection for a lumbar and thoracic spine disability.

9.  Entitlement to service connection for a right shoulder disability.


10.  Entitlement to service connection for bilateral lower extremity neuropathy.

11.  Entitlement to service connection for sleep apnea.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1973 and from September 2005 to February 2006.  In addition, the Veteran served in the Louisiana Air National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO in Jackson.  A transcript of that proceeding is of record.

The issues of service connection for thoracic and lumbar spine disability, sleep apnea, a right shoulder disability, and a lung disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The period of service commencing on March 25, 2009, was full-time and pursuant to 32 U.S.C.A. § 502, and accordingly was a period of active duty for training (ACDUTRA).

2.  Pre-existing diverticulitis was aggravated during a period ACDUTRA, and current diverticulitis is related thereto.

3.  A post-operative trunk scar was incurred during a period of ACDUTRA.

4.  A sigmoid colon resection was performed on the Veteran during a period ACDUTRA.

5.  A colostomy was performed on the Veteran during a period of ACDUTRA.

6.  Atrial fibrillation was incurred during a period of ACDUTRA.

7.  Adjustment disorder was incurred during a period of ACDUTRA.

8.  Bilateral peripheral neuropathy of the lower extremities was chronically worsened by newly service-connected status post colostomy.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diverticulitis, on an aggravation basis, have been met.  38 U.S.C.A. §1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for a post-operative trunk scar are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for status post sigmoid colon resection are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for status post colostomy are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for atrial fibulation are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for adjustment disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes "any period of active duty for training" (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  With respect to state Air National Guard members, ACDUTRA means full-time duty under §§ 502, 503, 505 of Title 32 of the United States Code, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

Initially, the Board notes that the Veteran was ordered to a period of duty beginning March 25, 2009, by the Louisiana Air National Guard.  The purpose was annual training under 32 U.S.C.A. § 502.  The period was to extend from March 25, 2009, until April 18, 2009.

The Board finds this period of service constitutes ACDUTRA within the meaning of 38 U.S.C.A. § 101(22)(C).  Indeed, the Veteran's orders note that the training was pursuant to 32 U.S.C.A. § 502 and the length of time for that period indicates that it was on a full-time basis.  Thus, the period of service commencing March 25, 2009, is considered to be a period of ACDUTRA service.

A claimant whose claim is based on a period of ACDUTRA cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also 38 U.S.C.A. §§ 101(24)(B), 1112, 1137; 38 C.F.R. §§ 3.6(a), 3.307(a). 

However, for veterans who have achieved "veteran" status through a prior period of active duty service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, 24 Vet. App. at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.   Here, the claims file does not reflect that the Veteran had an examination prior to his March 2009 period of ACDUTRA; therefore, the presumption of soundness does not attach.

Further, the Board notes that with respect to a claim for aggravation of a pre-existing disorder during ACDUTRA, the presumption of aggravation does not apply.  See Id. at 48.  There is a narrow exception to this rule.  When a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, that status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA; an entrance examination is not required for a claimant in these circumstances to receive the presumption of aggravation for a claim based on a period of ACDUTRA.  See Hill V. McDonald, 28 Vet. App. 243 (2016).  That exception is not applicable here.  Thus, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused during the period of ACDUTRA.  Id.   Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002).

Here, the record indicates that the Veteran fell ill on March 25, 2009, the date that he began his period of ACDUTRA.  See Line of Duty Determination.  The next day, on March 26, 2009, he was diagnosed with diverticulitis.  See id.  This led to surgery to treat his diverticulitis.  Treatment records note that the Veteran reported a 15 year history of diverticulitis.  Thus, it is conceded that diverticulitis pre-existed service.  As such, the Board's inquiry is whether diverticulitis was permanently worsened during the period of ACDUTRA.

The Board concludes that pre-existing diverticulitis was permanently worsened during the period of ACDUTRA.  Indeed, the evidence is clear that the Veteran's diverticulitis significantly worsened during the period of ACDUTRA.  Indeed, the disability worsened to such a point that the Veteran was hospitalized for several weeks, surgery was performed, and his colon was restricted.  There is no evidence that the Veteran experienced any such bouts of diverticulitis to that level of severity prior to his period of ACDUTRA.  Thus, the Board finds that even though diverticulitis pre-existed service, it was clearly permanently worsened during his period of ACDUTRA.  Thus, service connection for diverticulitis is warranted.   

It is uncontroverted that the Veteran underwent surgery to treat his diverticulitis during that period of ACDUTRA.  Regarding the scar, the March 2009 operative report notes that a midline incision was placed from just below the xiphoid to the pubis, resulting in a scar of the trunk.  It is also noted in the operative report that a sigmoid colon resection was performed and a colostomy was placed.   In addition, the April 2009 discharge report notes that the Veteran incurred new onset atrial fibrillation during his hospitalization.  Likewise, at that time, adjustment disorder was diagnosed for the first time.  As such, service connection for those disabilities is warranted as they were clearly incurred during the Veteran's period of ACDUTRA.

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran is now service-connected for status post colostomy.  Service treatment records from the Veteran's in-service hospitalization note a diagnosis of bilateral peripheral neuropathy.

In the Veteran's November 2009 memorandum of treatment, he explained that his neurologist, Dr. C.G., has stated that because of his in-service colostomy, he is unable to absorb vitamin B-12, which has worsened his bilateral peripheral neuropathy of the lower extremities.  While a second-hand account, the Veteran is competent to report what his neurologist told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds no reason to doubt the Veteran's veracity in reporting this opinion.  Further, the Veteran also conveyed the neurologist's rationale, which offers a full explanation as to why neuropathy is worsened by the Veteran's colostomy.  Thus, the Board finds the evidence probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  As there is no probative evidence counter to the opinion that neuropathy is worsened by the Veteran's in-service colostomy, service connection is warranted on a secondary basis for peripheral bilateral lower extremity neuropathy.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for diverticulitis, on an aggravation basis, is granted.

Service connection for a post-operative trunk scar is granted.

Service connection for status post sigmoid colon resection is granted.

Service connection for status post colostomy is granted.

Service connection for atrial fibrillation is granted.

Service connection for adjustment disorder is granted.

Service connection for bilateral peripheral neuropathy of the lower extremities, as secondary to status post colostomy, is granted.

REMAND

Regarding the claim for a lung disability, the Veteran claims that that disability was incurred during his period of ACDUTRA service as a result of his hospitalization for diverticulitis.   Specifically, he claims that his disability is a result of being on a ventilator for fourteen days at that time.  See Board Hearing Transcript (Tr.) at 22.  Further, a letter from Dr. M.M., M.D., notes that the Veteran was exposed to chemicals between 1972 and 1992 and that exposure possibly correlates with his current lung problems.  See September 2011 Letter of Dr. M.M.  At this juncture, the Board notes that Dr. M.M. did not note when the Veteran was exposed to such chemicals.  Likewise, Dr. M.M.'s opinion cannot be the basis for the grant of service connection as it is speculative.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).  Nonetheless, this evidence is sufficient to trigger VA's duty to provide the Veteran an examination to determine the nature and etiology of his purported lung disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for sleep apnea, the Veteran testified that his sleep apnea was diagnosed prior to a deployment.  See Board Hearing Tr. at 44.  He stated that he was unable to use his CPAP machine and indicated that his sleep apnea may have worsened as a result of not being able to use his CPAP during a deployment.  See id.  In any event, an April 2009 service treatment record from the Veteran's period of ACDUTRA notes that a sleep study was recommended for sleep apnea following discharge.  It is unclear whether sleep apnea preexisted the period of ACDURA, was aggravated therein, or had its onset at that time.  As such, a medical opinion regarding the onset of any sleep apnea is necessary.  See McLendon, 20 Vet. App. at 81.

Regarding the claim for service connection for a right shoulder disability, the Veteran testified that he first injured his shoulder while on active duty.  See Board Hearing Tr. at 43.  Treatment records reveal that the Veteran injured his right shoulder in late May 1988 while lifting heavy objects.

Regarding the claim for service connection for a lumbar and thoracic spine disability, the Veteran testified that he first injured his back during a period of active duty.  See Board Hearing Tr. at 40. Treatment records reveal that the Veteran injured his back on November 13, 1979.

In order to facilitate the requested medical opinions sought and adjudication of the Veteran's other claims, the AOJ should determine the precise dates of the any active duty, ACDUTRA, and INACDUTRA service, in order to determine which service connection rules apply for each distinct period of service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the National Personnel Records Center (NPRC) or the Defense Finance and Accounting Service (DFAS) verify all periods of the Veteran's National Guard service, including when National Guard service began and ended, and clearly delineating the periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Particular focus should be paid to the characterization of the Veteran's service in May 1988 and November 1979, when the Veteran injured his right shoulder and back, respectively.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any lung disorder.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed lung disorder is etiologically related to the Veteran's period of ACDUTRA which began on March 25, 2009?

In addressing this question, the examiner should comment on the fact that the Veteran was on a ventilator during his hospitalization during this period of ACDUTRA.

(b) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed lung disorder is etiologically related to any exposure to chemical agents? 

If so, the examiner should estimate when the Veteran was exposed to such chemical agents.  The examiner should also comment on the September 2011 letter of Dr. M.M.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed sleep apnea is preexisted the Veteran's period of ACDUTRA which began on March 25, 2009?

(b) If sleep apnea preexisted that period of ACDUTRA, is it at least as likely as not (at least a 50 percent probability) that any diagnosed sleep apnea was permanently aggravated therein?

In addressing this question, address the Veteran's statement that he was unable to use his CPAP machine during deployments.

(c) If sleep apnea did not preexist that period of ACDUTRA, is it at least as likely as not (at least a 50 percent probability) that any diagnosed sleep apnea is etiologically related to, or had its onset during, that period of ACDUTRA.

In addressing this question, the examiner should comment on the April 2009 service treatment record recommending a sleep study following separation.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  After undertaking any other development deemed appropriate given the response to the first remand directive, readjudicate the issues remaining on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


